Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                               DETAIL OFFICE ACTION
1.	This is in response to Applicant Communication on 12/19/2019  with claims 1-16 are pending in the Application.  

                                              Claim Objections 

	
2.         Claims 14-16 are objected to since they are dependent claims that depend on the allowable independent device claim 13 . Note that these  claims are claimed as method claims that depend on independent device  claim 13. 
	Noted that claim 13 that claims 14-16 depend on is  directed to the novelty of a device structure , therefore it  is more proper to claim claims 14-16 as device claims.
	The Examiner suggest Applicant amend claims 14-16 to change them as device claims

3. 	This application is in condition for allowance except for the objection to claims  14-16.  Applicant is given TWO MONTH or SIXTY DAYS from the date of this letter, whichever is longer, to cancel the noted claims or take other appropriate action (37 CFR 1.144).  
Prosecution on the merits of this case is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213. except for consideration of the above matter.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
                                              ALLOWABLE SUBJECT MATTER

Reason for allowance
 
 
4	Claims 1-16 are allowed.
I/ Group I: Claims 1-5:
 None of the references of record teaches or suggests the claimed manufacturing method of a color film substrate having the limitations/steps:
--"forming a first patterned photoresist layer on the first sub-pixel region of the substrate, wherein the first patterned photoresist layer is a blue photoresist layer;
forming a quantum dot layer on the substrate, wherein the quantum dot layer covers the substrate and the first patterned photoresist layer, and the quantum dot layer comprises red quantum dots and green quantum dots;
forming a second patterned photoresist layer and a third patterned photoresist layer on the quantum dot layer in order, wherein the second patterned photoresist layer is disposed corresponding to the second sub- pixel region, the third patterned photoresist layer is disposed corresponding to the third sub-pixel region, the second patterned photoresist layer is a red photoresist layer, and the third patterned photoresist layer is a green photoresist layer; and
using the second patterned photoresist layer and the third patterned photoresist layer as shielding layers, and quenching the quantum dot layer to invalidate unshielded quantum dots of the quantum dot layer;
wherein the step of forming the quantum dot layer on the substrate comprises following steps:
providing a quantum dot solution mixed with at least two types of quantum dots and a solvent;
coating or inkjet printing a layer of the quantum dot solution on the substrate;
drying the quantum dot solution; and
repeating the above steps to obtain the quantum dot layer with a preset thickness  “--.
In combination with all other limitations /steps as recited in claim 1
II/ Group II: Claims 6-12:
 None of the references of record teaches or suggests the claimed manufacturing method of a color film substrate having the limitations/steps: 
--"forming a first patterned photoresist layer on the first sub-pixel region of the substrate;
forming a quantum dot layer on the substrate,
 wherein the quantum dot layer covers the substrate and the first patterned photoresist layer, the quantum dot layer comprises at least two types of quantum dots, and light emission colors of the at least two types of quantum dots are respectively different from a light emission color of the first patterned photoresist layer;
forming a second patterned photoresist layer and a third patterned photoresist layer on the quantum dot layer in order, wherein the second patterned photoresist layer is disposed corresponding to the second sub- pixel region, and the third patterned photoresist layer is disposed corresponding to the third sub-pixel region; and
using the second patterned photoresist layer and the third patterned photoresist layer as shielding layers, and quenching the quantum dot layer to invalidate unshielded quantum dots of
the quantum dot layer. “--.
In combination with all other limitations /steps as recited in claim 6.
III/ Group III: Claims 13-16:
 Claim 13  is allowed and dependent claims 14-16 would be allowed if  Applicant amends these claims to claim as devices claims ( See paragraph 2 of this Office Action ) .
The following is the Examiner reason of allowance for claims 13-16: 
None of the references of record teaches or suggests the claimed color film substrate
having the limitations:
--"a first photoresist layer disposed on the first sub-pixel region of the substrate;
a quantum dot layer disposed on the substrate and covering the substrate and the first photoresist layer, wherein the quantum dot layer comprises at least two types of quantum dots, and light emission colors of the at least two types of quantum dots are respectively different from a light emission color of the first photoresist layer;
a second photoresist layer disposed on a portion of the quantum dot layer corresponding to the second sub-pixel region; and
a third photoresist layer disposed on a portion of the quantum dot layer corresponding to the third sub-pixel region;
wherein the quantum dot layer comprises a first quantum dot layer disposed on the second sub-pixel region and the third sub-pixel region and a second quantum dot layer away from the first quantum dot layer; and
under light irradiation, quantum dots in the first quantum dot layer are excited to emit fluorescence of corresponding colors, and quantum dots in the second quantum dot layer are quenched into a light-transmitting state. “--.
In combination with all other limitations as recited in claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

5.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.

                                                        Conclusion

6. 	 The prior arts made of record and not relied upon are considered pertinent to applicant 

disclosure: Chu et al. (US 2017/0315389 discloses a  Display Device Having Improved Light 

Emission And Color Reproducibility.



7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9:30am-6:30pm US Eastern Time.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo  can be reached at 571-272-1867.  The fax phone numbers for the organization where
this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



   
               /THINH T NGUYEN/               Primary Examiner, Art Unit 2897